 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:12-cr-00258 MCE DB
12                       Respondent,
13           v.                                         ORDER
14    WILLIAM E. BROCK, IV,
15                       Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 1, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 210.) Neither

23   party has filed objections to the findings and recommendations. However, movant has requested

24   to withdraw his motion to vacate, set aside, or correct his sentence. (ECF No. 211.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed April 1, 2019, are adopted in full;
 3           2. The motion to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255 (ECF
 4   No. 170) be denied;
 5           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253.
 7           4. The Clerk of the Court is directed to close the companion civil case, No. 2:16-cv-2049
 8   MCE DB, and to enter judgment.
 9           IT IS SO ORDERED.
10

11   Dated: May 21, 2019
12

13

14

15

16

17

18

19
     Brock12cr0258.805.vac
20

21

22

23

24

25

26

27

28
                                                        2
